TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 23, 2015



                                      NO. 03-14-00131-CV


                           Zbranek Custom Homes, Ltd., Appellant

                                                 v.

                             Joe Allbaugh, Diane Allbaugh, and
            Rutilio Albarran Construction, Inc. d/b/a El Paso Framing, Appellees




        APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on December 10, 2013. The

Court’s opinion and judgment dated November 3, 2015 are withdrawn, and we overrule Zbranek

Custom Homes, Ltd.’s motion for rehearing. Having reviewed the record and the parties’

arguments, the Court holds that there was no reversible error in the trial court’s judgment.

Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs relating to

this appeal, both in this Court and the court below.